Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 January 27, 2015 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Deutsche MLP & Energy Infrastructure Fund (the “Fund”), a series of Deutsche Securities Trust (the “Trust”) (Reg. Nos. 002-36238; 811-02021) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 146 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement relating to the Fund and was filed electronically on January 23, 2015. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3011. Sincerely yours, /s/James M. Wall James M. Wall Director and Senior Counsel cc:John Marten, Esq., Vedder
